 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1361 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
Recognizing North Carolina Central University on its 100th anniversary. 
 
 
Whereas North Carolina Central University (NCCU) in Durham, North Carolina, was chartered in 1909 as a private institution and opened to students on July 5, 1910;  
Whereas the school was founded by Dr. James E. Shepard as the National Religious Training School and Chautauqua for the Colored Race with the purpose of developing African-American men and women into citizens of fine character and sound academic training;  
Whereas the school’s name was changed to the National Training School in 1915, following its sale and reorganization;  
Whereas the school became a publicly supported institution in 1923 under the name of the Durham State Normal School, with funding from the North Carolina General Assembly;  
Whereas the General Assembly rededicated the institution as the North Carolina College for Negroes in 1925, making it the Nation’s first State-supported liberal arts college for African-American students;  
Whereas the college saw significant expansion between 1927 and 1929 through additional funding from the General Assembly, a generous gift from B.N. Duke, and contributions from the citizens of Durham;  
Whereas the college was accredited by the Southern Association of Colleges and Secondary schools as a class A institution in 1937, and gained membership in that association in 1957;  
Whereas the college was authorized to offer graduate studies in 1939, which led to the establishment of the School of Law in 1940 and the School of Library Science in 1941;  
Whereas the General Assembly changed the name of the institution to North Carolina College at Durham in 1947 and, finally, to North Carolina Central University in 1969;  
Whereas NCCU became part of the consolidated University of North Carolina system, which includes all 16 of North Carolina’s public institutions that grant baccalaureate degrees, in 1972;  
Whereas the university was led by Dr. Shepard from its inception until his death on October 6, 1947, and was led subsequently by Dr. Alfonso Elder, Dr. Samuel P. Massie, Dr. Albert N. Whiting, Dr. LeRoy T. Walker, Dr. Tyronza R. Richmond, Julius L. Chambers, Dr. James H. Ammons, and Dr. Charlie Nelms;  
Whereas NCCU currently offers bachelors degrees in more than 100 fields of study and awards graduate degrees in about 40 disciplines;  
Whereas the U.S. News and World Report recently ranked NCCU the number-one Public Historically Black College and University (HBCU) in the country, the number-one HBCU in North Carolina, and one of the top ten HBCUs in the country overall;  
Whereas the NCCU School of Law has been named the Best Value Law School in the Nation by National Jurist magazine for two consecutive years;  
Whereas NCCU has a state-of-the-art biotechnology research institute that collaborates with pharmacy and biotechnology companies in the Research Triangle area of North Carolina and trains students to meet the State’s biotechnology workforce needs;  
Whereas the university is home to the Marching Sound Machine, an award-winning marching band that will be performing on New Year's Day 2011 in the Rose Parade, and the NCCU Jazz Ensemble, which recently performed in the Newport Jazz Festival;  
Whereas NCCU sports teams have won 41 conference championships, three NCAA regional titles, and two national championships (1989 NCAA Division II men’s basketball and 1972 NAIA men’s outdoor track and field);  
Whereas more than 50 student-athletes from NCCU have won individual NCAA and NAIA national championships;  
Whereas student-athletes representing NCCU competed in every Olympic Games from 1956 to 1976 in track and field, capturing eight Olympic medals during that time period, including five gold medals;  
Whereas NCCU was the first State university in North Carolina to establish community service as a requirement for graduation and has been recognized by the Carnegie Foundation as a community-engaged university;  
Whereas NCCU has graduated approximately 40,000 students in the century since its founding and now has the largest freshman class in its history, with an overall record enrollment of more than 8,500 students; and  
Whereas NCCU and its home city of Durham, North Carolina, have long enjoyed a close and mutually beneficial relationship, with the University’s total economic impact on Durham and the surrounding region estimated at more than $300,000,000 per year, and thousands of NCCU graduates have served Durham and its citizens as leaders, educators, professionals, entrepreneurs, and volunteers: Now, therefore, be it  
 
that the House of Representatives— 
(1)honors the memory of Dr. James E. Shepard for his role in founding North Carolina Central University;  
(2)celebrates the 100th anniversary of North Carolina Central University, recognizes the University’s accomplishments over the past century, and encourages North Carolina’s citizens to participate in activities marking this historic occasion; and  
(3)directs the Clerk of the House of Representatives to make available five enrolled copies of this resolution to Dr. Charlie Nelms, the current Chancellor of North Carolina Central University.  
 
Lorraine C. Miller,Clerk.
